Order as resettled reversed on the law and the facts, without costs, and motion granted upon condition that the defendants pay to the plaintiff the sum of fifty dollars costs, and without prejudice to the position of the case upon the Trial Term calendar. We are of opinion that the denial of defendants’ motion to amend and supplement their answer was not a proper exercise of discretion upon the facts contained in this record. There is no claim that the plaintiff can be injured by the service of an amended and supplemental answer. In the event that said payment be not made within five days from the date of entry of the order herein, the order is affirmed, with ten dollars costs and disbursements. Young, Kapper, Hagarty, Carswell and Davis, JJ., concur.